DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 10/30/2020 and Applicant’s request for reconsideration of application 14/718930 filed 10/30/2020.
Claims 1, 3-11, and 13-20 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1-20 are directed to the abstract idea(s) of authorization of a transaction, as explained in detail below. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method and independent claim 11 and all claims which depend from it are directed toward a system. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving a transaction request for conducting a blockchain transaction, wherein the transaction request includes at least a network identifier associated with the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of: a public key and an address identifier;
responsive to the transaction request not including the address identifier, generating the address identifier using at least the public key included in the received transaction request and one or more hashing algorithms, encoding algorithms, or a combination thereof;
generating a transaction message for conducting the blockchain transaction, wherein the transaction message includes a plurality of data elements, including at least a first data element configured to store a fiat currency transaction amount and a second data element reserved for private use, and
the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier associated with the blockchain network or an encoded value based on the network identifier associated with the blockchain network, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and
transmitting the transaction message to a financial institution , the financial institution computing device storing, in an account database, an account profile 
responsive to the financial institution determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the blockchain transaction, receiving from the financial institution, a return transaction message, wherein the return transaction message includes a third data element storing a response code indicative of the authorization determination”. 
Claim 11 comprises inter alia the functions or steps of “receive a transaction request for conducting a blockchain transaction, wherein the transaction request includes at least a network identifier associated with the blockchain network, a blockchain transaction amount for the blockchain transaction, and one of: a public key and an address identifier; a processing device configured to
generate, responsive to the transaction request not including the address identifier the address identifier using at least the public key included in the received transaction request and one or more hashing algorithms, encoding algorithms, or a combination thereof, and
generate a transaction message for conducting the blockchain transaction, wherein the transaction message includes a plurality of data elements, including 
the first data element includes a zero value for the fiat currency transaction amount indicating a non-fiat currency transaction and the second data element includes at least (i) the network identifier associated with the blockchain network or an encoded value based on the network identifier associated with the blockchain network, (ii) the address identifier, and (iii) the blockchain transaction amount for the blockchain transaction; and
transmit the transaction message to a financial institution, the financial institution storing an account profile associated with a paver of the blockchain transaction, wherein the zero value for the fiat currency transaction amount indicating a non-fiat currency transaction included in the first data element causes the financial institution to identify the transaction message as being associated with a non-fiat currency transaction instead of a fiat currency transaction;
wherein, responsive to the financial institution determining whether to authorize the blockchain transaction based on whether the account profile includes an amount of currency at least equal to the blockchain transaction amount for the blockchain transaction, the
receive, a return transaction message wherein the return transaction message includes a third data element storing a response code indicative of the authorization determination”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts 
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. In addition, the cited dependent claims recite the additional elements of receiving and transmitting to and from the payment server. The server in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the 

Claim Interpretation - Preamble
According to MPEP 2111.02, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett- Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588,591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). Specific instances of such statements of intended use are identified within the prior art rejection as found in this office 

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations directed toward the abstract idea of authorization of a transaction are read in the particular environment of the claims. More particularly, the claim limits involving the use of fiat currency transaction value to identify the transaction as a block-chain transaction are not found in the prior art. However, this claim limit has be identified by the examiner as part of the abstract idea since it is merely data used for processing the transaction and not an improvement to the technology of block-chain or any other technology. Therefore, the claims may be allowable if amended to overcome the 

Response to Arguments 
Applicant's arguments with regards to 35 USC § 101 have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: The Examiner respectfully disagrees with Applicant’s arguments. The examiner maintains that the applicant has merely added additional abstract ideas to the claims such as the content of transmitted data (zero value for the fiat currency) and additional elements generally linking payment rails to block-chain without implementation details. The present application is void of any details of a technological improvement (see Patent Board Decision - Examiner Affirmed filed 09/01/2020 which supports examiner’s position). Regarding applicant’s argument that the claimed invention addresses a technical problem, the examiner disagrees. The claims as a whole merely collects, analyzes, and transmits data using standard data, where the examiner has treated data, including when limited to a particular context (which does not change its character as data), as within the realm of the abstract ideas. The examiner is not persuaded by applicant’s argument that the use of payment rails in block-chain transactions provides significantly more as a first time use of such a system since the examiner’s search reveals 137 patents and patent use of a known technology in the industry as a tool to implement the abstract ideas of perform a transaction do not represent an improvement to a technology. The increase in speed and security in the system are merely by the very use of the technology and not by any described inventive concept found in the specification. Regarding applicant’s argument that the “claims recite the specific mechanism for implementing this improvement, in that the recited zero value included in the transaction message signals to the financial institution that this is a non-fiat currency transaction, and thus the financial institution can process the this traditionally formatted transaction message in a non-fiat currency manner (i.e., using the blockchain)”, the examiner disagrees. The examiner takes the position that there is a distinction between a particular message format protocol and the content of a message. The applicant’s invention does not modify the payment rail formatting. The present application merely uses existing payment rail formatting to transmit data (zero value for the fiat transaction) which is then processed in a particular manner as a block-chain transaction. Thus, there is no improvement to a technology but, instead, the abstract idea is used within the confines of a existing technology. As such, the examiner maintains the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bacastow; Steven V. (PGPub No. US 20150154597 A1) teaches systems and methods for authenticating transactions using a mobile device based primarily on the introduction of a layer of middleware and wherein the Payment Networks, Merchants, Issuing Banks, Credit Reporting Bureaus, Insurance Companies, Healthcare Providers may customize the implementation of the services based on individual strategy and consumer preferences. 
Claim 6. The computer-implemented method of claim 1, wherein the payment account is one of a credit account, debit account, gift card account, stored value account, or bitcoin account.
DeCastro; Erly Dalvo (PGPub No. US 20150170112 A1) teaches  systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus, the card further comprising means for executing said transactions and exchanges using one or two or more currencies, where at least one of said currencies in preferred embodiments is a virtual digital currency hosted on said private network and combining features of both decentralized and centrally-regulated cryptocurrency systems
Madden; William Evan (PGPub No. US 20150356523 A1) teaches  systems and methods that allow participants in cryptocurrency networks to exchange cryptocurrency for traditional currency legally and safely without requiring the use of a traditional exchange or online brokerage as a fiduciary. The invention accomplishes this through the use of a decentralized identity verification protocol that allows a service provider to verify the identity of a participant and then publish an identity signature on the participant's cryptocurrency address or addresses. The invention enables full compliance with Country specific customer identification program and anti-money laundering requirements, and maintains the ability to independently satisfy requests for information or data retention requirements if requested by legally authorized parties, but does not require that the participant store the private keys or access controls to their cryptocurrency on an exchange or brokerage service.
Ronca; James G. et al. (PGPub No. US 20150363876 A1) teaches a cryptocurrency transformation system.
Weigold; Adam Mark (PGPub No. US 20160335628 A1) teaches system and method for the secure online storage of digital currency or crypto-currency assets, and the secure use of stored online digital currency assets for financial payment transactions and credit lending transactions in either digital currency or fiat currency. The present invention includes various methods for the encryption and secure online storage of a digital currency wallet using spliced/paired design architecture, and various methods for the integration of secure digital currency online wallets with online banking platforms, debit card 
Yago (PGPub No. US 20150206106 A1) teaches method and a system are disclosed comprising a software/computer/firmware module that creates contract/credit certificates with verifiable and objective terms based on a trade request between two or more parties. The module of the present invention also monitors crypto-digital instrument networks, including crypto-digital financial networks, to verify performance of the expected terms and notifies a credit issuing party as to the status (complete/not complete) of the relevant contract/credit certificate. The module, by use of encryption techniques or cryptography, ensures that the credit issued is only issued once while verifying credit-certificates. The disclosed business method and system allows for credit issuing bodies to provide payment guarantees that may be claimed only upon meeting objectively and/or mathematically verifiable terms on crypto-digital instrument networks. Lastly, the invention provides a business method for using crypto-digital instrument networks to issue digital credit certificates that cannot be double-spent.
Zhou; Andrew H B et al. (PGPub No. US 20190325407 A1) teaches method for crypto digital currency transfers via a mobile and wearable device. The method may include receiving a transfer request with a transfer amount in 
Winklevoss; Cameron Howard et al. (US Patent No. US 10915891 B1) teaches a method and system where  Autonomous device transactions may comprise purchases of goods and/or services directly from sellers or other vendors (e.g., individuals with respective seller user electronic devices, other autonomous devices, and/or seller computer systems, to name a few). Such transactions can comprise electronic transfers of funds, such as digital assets or fiat amounts. Transfers of digital assets may be performed on an internal electronic ledger of a transaction computer system 102 (e.g., a digital asset exchange computer system 122). In embodiments, transfers of digital assets may be broadcast to and/or performed using a public ledger, such as a decentralized public ledger (e.g., a blockchain such as the Bitcoin Blockchain or Ethereum blockchain). Such transactions may be broadcast by the .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/27/2021